            Case 1:19-cv-10183-KPF Document 27 Filed 04/30/20 Page 1 of 1



____________________________
DAFNEY DUBUISSON STOKES
Member of NJ, PA, and NY Bars
                                                  dstokes@wongfleming.com

                                                       April 30, 2020

VIA ECF
Judge Katherine Polk Failla
United State District Court
                                                                                   MEMO ENDORSED
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

         Re:       Joel Sandel v. Equifax Information Services, LLC and American Honda
                   Finance Corp.
                   Case No. 19-CV-10183

Dear Judge Katherine Polk Failla:

        This firm represents Defendant American Honda Finance Corporation (“AHFC”) (together
with Plaintiff, the “Parties”) in the above referenced matter. We write to notify the court that the
Parties have settled the matter between them on or about March 2, 2020 (Docket No. 22).
Settlement negotiations and papering of terms has been completed, however, due to the COVID-
19 crisis, Defendant, AHFC is unable to finalize and sign off on the settlement agreement.
Defendant’s attorney has been notified that the staff necessary for finalizing the agreement will be
unable to do so until after May 8, 2020 due to work from home provisions and furloughs. As such,
the parties respectfully request an additional 30 days to file a stipulation of dismissal with the
Court. This is the parties’ second request of this nature.

        Thank you for your attention to this matter. If you have any questions or need anything
further, please do not hesitate to contact my office.

                                                                      Respectfully,

                                                                      WONG FLEMING

                                                                      /s/ Dafney Dubuisson Stokes
                                                                       Dafney Dubuisson Stokes

Application GRANTED. The parties may submit a stipulation of
dismissal for the Court's review on or before June 2, 2020.
                                                          SO ORDERED.

Dated: April 30, 2020
       New York, New York
                                                          HON. KATHERINE POLK FAILLA
                                                          UNITED STATES DISTRICT JUDGE
               821 ALEXANDER ROAD, SUITE 200  P.O. BOX 3663  PRINCETON, NJ 08543-3663
                                 TEL: (609) 951-9520  FAX: (609) 951-0270
                                        WWW.WONGFLEMING.COM
       CALIFORNIA  DISTRICT OF COLUMBIA  FLORIDA  GEORGIA  IDAHO  INDIANA  MARYLAND
   MICHIGAN  NEVADA  NEW JERSEY  NEW YORK  OREGON  PENNSYLVANIA  TEXAS  WASHINGTON
               ATTORNEYS ADMITTED SOLELY   N THE JURISDICTION WHERE LISTED OFFICE IS LOCATED, UNLESS OTHERWISE NOTED
